NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with Fed. R. App. P. 32.1




                     United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604
                                    Submitted March 31, 2009*
                                      Decided April 1, 2009


                                                Before
                                FRANK H. EASTERBROOK, Chief Judge
                                DIANE P. WOOD, Circuit Judge

                                DIANE S. SYKES, Circuit Judge

No. 08-3457
                                                                   Appeal from the United
DORIS BROWN,                                                       States District Court for the
      Plaintiff-Appellant,                                         Northern District of Illinois,
                                                                   Eastern Division.
                v.
JOE VARAN, et al.,                                                 No. 07 C 1013
      Defendants-Appellees.                                        Samuel Der-Yeghiayan, Judge.


                                                 Order
   After being evicted from her home, Doris Brown filed this action under 42 U.S.C.
§1983, contending that the deputy sheriff who carried out the state court’s eviction or-
der violated the Constitution’s fourth amendment (applied to state actors by the four-
teenth). The district court treated the suit as an attack on the state judge’s order and
dismissed it under the Rooker–Feldman doctrine, which provides that only the Supreme
Court of the United States may review the judgment of a state court in civil litigation.
   The Circuit Court of Cook County entered a judgment of foreclosure in June 2003 at
the behest of Brown’s mortgage lender, following proof that she had stopped paying in
1998. The property was sold at a sheriff’s sale on March 25, 2005, after her equity of re-
demption expired. When Brown refused to leave, the circuit court entered in May 2005
an order of possession, which gave Brown another 90 days to depart, after which the
sheriff could evict her. She filed an appeal and did not leave, nor did the sheriff act. In
September 2005 the building’s new owner filed its own complaint seeking an eviction
order. The next month the circuit court ordered the sheriff to evict Brown but stayed
enforcement until December. Just as that stay was about to expire, Brown asked the cir-


   * After examining the briefs and the record, we have concluded that oral argument is unnecessary. See
Fed. R. App. P. 34(a); Cir. R. 34(f).
No. 08-3457                                                                           Page 2

cuit court to enter a new stay that would last while her appeal was pending. The court
denied this motion on February 2, 2006, with a brief order that concluded: “No further
stays allowed.” Brown immediately moved for reconsideration, and the court set March
1, 2006, as the date for a hearing on that motion. Before March 1 arrived, however, the
sheriff executed the court’s order and evicted Brown.
    The district court understood Brown to be mounting a collateral attack on the evic-
tion order, and if that were Brown’s plan there would not be federal jurisdiction. See
Lance v. Dennis, 546 U.S. 459 (2006) (summing up the Rooker–Feldman doctrine). But
Brown describes her position differently. She contends that her motion for reconsidera-
tion automatically stayed her eviction, as a matter of Illinois law, despite the court’s or-
der that no further stays would be allowed. If a stay was in effect, then the eviction was
unauthorized, and Brown contends that unauthorized eviction violates the Constitu-
tion. So understood, Brown’s suit does not contest the validity of the state court’s deci-
sion and thus is outside the Rooker–Feldman doctrine.
   Both steps of Brown’s substantive argument are problematic. We do not see in Illi-
nois law any provision allowing a litigant to defer enforcement of an adverse judgment
indefinitely by filing successive motions. See Sears v. Sears, 85 Ill. 2d 253, 422 N.E.2d 610
(1981) (successive post-judgment motions are ineffectual if filed more than 30 days after
the original judgment). And the idea that a violation of state law automatically violates
the Constitution has been repeatedly rejected. See Rivera v. Illinois, No. 07–9995 (U.S.
Mar. 31, 2009), slip op. 7–8 (collecting cases); Gordon v. Degelmann, 29 F.3d 295 (7th Cir.
1994). These issues are for the district court to consider in the first instance, however.
   The judgment is vacated, and the case is remanded for a decision on the merits.